THE ATTORNEY GENERAL HAS RECEIVED YOUR RECENT LETTER INQUIRING AS TO THE APPLICATION OF THE OPEN RECORDS ACT WITH THE TERMS OF 40 Ohio St. 4-508 (1988). HE HAS AUTHORIZED ME TO RESPOND TO YOU THROUGH THIS INFORMAL LETTER. PLEASE BE ADVISED THAT THE OPEN RECORDS ACT CLEARLY "BOOTSTRAPS" ALL CONFIDENTIALITY PROVISIONS APPEARING ANYWHERE IN THE OKLAHOMA STATUTES, AND SPECIFICALLY PROVIDES THAT INFORMATION DEEMED CONFIDENTIAL, WHETHER REFERENCED SPECIFICALLY IN THE OPEN RECORDS ACT OR NOT, IS INTENDED TO REMAIN CONFIDENTIAL. 51 Ohio St. 24A.2 (1988).
I CANNOT MAKE ANY JUDGMENT CALL ON WHETHER THE PARTICULAR REQUEST BY MR. SHAUL COMES WITHIN THE PARAMETERS OF SECTION 40 Ohio St. 4-508. HOWEVER, IF SUCH IS THE CASE, THE COMMISSION HAS THE LEGAL RIGHT TO, REFUSE TO DISCLOSE INFORMATION INCLUDED WITHIN THAT STATUTE'S REALM. IF YOU HAVE ANY QUESTIONS ABOUT THIS LETTER, PLEASE FEEL FREE TO CALL ME AT YOUR CONVENIENCE.
(MICHAEL SCOTT FERN)